                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

        Plaintiff,
                                                                    Case No. 1:18-cr-201-2
 v.
                                                                    HON. JANET T. NEFF
 LATRAILE BERNICE MCGOWAN,

       Defendant.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       The Court has reviewed the Report and Recommendation filed on January 28, 2019 by the

United States Magistrate Judge in this action. The Report and Recommendation was duly served

on the parties, and no objection has been made thereto within the time required by law.

       THEREFORE, IT IS ORDERED that:

       1.      The Report and Recommendation of the Magistrate Judge (ECF No. 76) is

approved and adopted as the opinion of the Court.

       2.      Defendant’s pleas of guilty are accepted and defendant is adjudicated guilty of the

charges set forth in Counts Three and Four of the Indictment.




Dated: February 12, 2019                                     /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge
